Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1. 	Claims 1-14 are cancelled
2.	Claims 15-28 are new
3.	Claims 15-28 are pending

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d). The certified copy has been filed in parent Application No. CN201810164789.2 filed on
February, 28, 2018

Claim Interpretation
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
In Claim 21: ”acquisition module” and “display module”  to acquire verification information and to display privacy information of the bank card on a display screen
In claim 22: ”acquisition module” and “first receiving sub-module” to perform the claimed functions for to acquire verification information and to receive the verification information input by a user
In claim 23: ”acquisition module” and “second receiving sub-module” to perform the claimed functions for to receive unlocking information input by the user
In claim 24: ”activation module”, “display module”, and “second receiving sub-module”  to receive the unlocking information input by the user, to activate a verification operation function for the bank card, and to display the verification operation function to the user in the display screen of the bank card
In claim 26:”verification module” and “display module” to perform the claimed functions for to verify an identity of the holder of the bank card and to display the privacy information of the bank card on the display screen.

6.	Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),
first paragraph, as failing to comply with the written description requirement.

9. 	In Claim 21 ”acquisition module” and “display module”  which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. While the specification cites an ”acquisition module” and “display module” (Specification: Paragraph [0021], [0022]). The disclosure does not clearly link the corresponding structure to perform the claimed functions for 
to acquire verification information and to display privacy information of the bank card on a display screen
10.	In Claim 22 cite ”acquisition module” and “first receiving sub-module”  which is not described in the specification in such a way as to reasonably convey to one skilled in the 
11.	In Claim 23 cite ”acquisition module” and “second receiving sub-module”  which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. While the specification cite ”acquisition module” and “second receiving sub-module” (Specification: Paragraph [0021], [0026]). The disclosure does not clearly link the corresponding structure to perform the claimed functions for to receive unlocking information input by the user
12.	In Claim 24 cite ”activation module”, “display module”, and “second receiving sub-module”  which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. While the specification cites ”activation module”, “display module”, and “second receiving sub-module”   (Specification: Paragraph [0021], [0024], [0026],  [0030], [0036]). The disclosure does not clearly link the corresponding structure to perform the claimed functions for to receive the unlocking information input by the user, to activate a verification operation function for the bank card, and to display the verification operation function to the user in the display screen of the bank card
13.	 In Claim 26 cite ”verification module” and “display module”, which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. While the specification cites ”verification module” and “display module”   (Specification: Paragraph [0031], [0086]). The disclosure does not clearly link the corresponding structure to perform the claimed functions for 
14.	Claims 22-26 are dependent on claim 21.
15.	Appropriate Action is required 
Claim Rejections - 35 USC § 101
16.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


17.	Claims 15-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 15-28 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
18.	Therefore, claims 15-28   were analyzed for U.S.C. 101 as follows:
19.	Claims 15-20, 26-28 are directed to a method and claims 21-26 are directed to a device. Claims 21-26 are rejected computer program (software per se) 
20.	In claim 15, and corresponding 21, the limitations that define an abstract idea (in bold) are below (claim 15 is displayed as the representative):
 A bank card privacy information hiding method, comprising: 
acquiring verification information of a bank card; and 
if the verification information passes a verification, 
displaying privacy information of the bank card on a display screen of the bank card.
21.	In claim 15, and corresponding representative claim 21, describe steps to receive financial data and verification data to identify a user and financial account for hiding privacy information of a bank card and falls within concepts that are in the grouping of abstract ideas 
22.	The judicial exception is not integrated into a practical application. The additional elements of “acquisition module” and “bank card” and the limitations of a bank card privacy information hiding method, comprising, acquiring verification information of a bank card, if the verification information passes a verification, and displaying privacy information of the bank card on a display screen of the bank card does not take the claim out of the abstract idea (i.e., a general means of for hiding privacy information of a bank card in a generic technology environment). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
23	The additional components and elements of “acquisition module” and “bank card”. As discussed above, the steps for processing information for hiding privacy information of a bank card and no more than mere instruction to apply the exception using a generic computer environment. These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component and does not provide an inventive concept.
24.	Finally, taken together, the additional elements and components of claim 15, and corresponding claims 21 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea without significantly more.
claims 16-17, 19 and 22-23, 25 further recite limitations receiving the verification information input by a user on a surface of the bank card, wherein the acquisition module comprises a first receiving sub-module, wherein before the acquiring the verification information of the bank card, the method further comprises: receiving unlocking information input by the user on the surface of the bank card; wherein the unlocking information includes at least one of the following information: fingerprint unlocking information, gesture unlocking information and password unlocking information, wherein the acquisition module further comprises: a second receiving sub-module wherein the privacy information of the bank card comprises at least one of the following information: identification information of the bank card, identification information of the bank card holder, attribute information of the bank card, a security code of the bank card, credit limit information of the bank card, and consumption information of the bank card. These recited limitations are steps for receiving financial data and verification data to identify a user and financial account. falls within concepts that are in the grouping of abstract ideas related to Certain Methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
26.	The judicial exception is not integrated into a practical application. The above claims as stated above, recite  “receiving the verification information input by a user on a surface of the bank card”, “receiving unlocking information input by the user on the surface of the bank card”, and “wherein the privacy information of the bank card comprises at least one of the following information: identification information of the bank card, identification information of the bank card holder, attribute information of the bank card, a security code of the bank card, credit limit information of the bank card, and consumption information of the bank card”. The receiving sub-module in the above steps are recited at a high-level generality (i.e. a generic modules performing generic functions of receiving, transmitting, identifying and verifying financial data to identify a financial account)  such that it amounts no more than mere instructions to apply the 
27.	There are no additional components and additional elements of “acquisition module”, “bank card”, “first receiving sub-module”, and “second receiving sub-module”. As discussed above, the steps of receiving financial data and verification data to identify a user and financial account are no more than mere instruction to apply the exception using a generic computer environment. For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 16-17, 19 22-23, and 25 further are directed to an ineligible judicial exception without any significant more.
28.	Dependent claims 18, 20, 24, 26-28 further recite limitations of receiving the unlocking information input by the user in an unlocking identification area of the bank card; and if the unlocking information makes successful unlocking, activating a verification operation function for the bank card, and displaying the verification operation function to the user in the display screen of the bank card, wherein after acquiring the verification information of the bank card, the method further comprises: verifying an identity of a holder of the bank card according to the verification information, and if the verification is passed, displaying the privacy information of the bank card on the display screen of the bank card, wherein, the second receiving sub-module is specifically configured to receive the unlocking information input by the user in an unlocking 
29.	The judicial exception is not integrated into a practical application. The above limitations recite the additional components and elements of “processor”, “memory”, “computer readable storage medium”, and “display module”, “verification module”, and “activation module”, and “bank card” in the above steps is recited at a high-level of generality (i.e., performing generic function to assess and facilitate identification of bank card information based on verification data in a generic computer environment). Additional, transmitting the resulting information to the display amounts to insignificant extra-solution activity. Therefore the claims 18, 20, 24, 26-28 are abstract and not integrated into a practical application.
30.	The additional component of processor”, “memory”, “computer readable storage medium”, and additional elements of  “display module”, “verification module”, “activation 
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. Therefore, similar to the independent claim, dependent claims 18, 20, 24, and 26-28 further are directed to an ineligible judicial exception without any significant more.
30.	In claims 21 recite acquisition module, display module, and bank card, display screen.  The broadest reasonable interpretation of a claim drawn to computer programs per se (i.e., software per se) when claimed as a product without any structural recitations. Claims 22-26 are dependent on claim 21. Therefore claims 21-26 are drawn to computer programs per se (i.e., software per se) which is not directed towards statutory subject matter. See MPEP 2111.01
31.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 15-28 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


33.	Claims15- 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et. al (US Patent Application Publication No.: 2018/0173929; hereafter known as Han)

34.	In claim 15: Han discloses,
 A bank card privacy information hiding method, comprising: 
acquiring verification information of a bank card; and  (i.e., the first input includes a fingerprint) (Han: Paragraph [0013])
if the verification information passes a verification (i.e., the processing unit is further configured to, in accordance with a determination that the fingerprint in the first input matches an enrolled fingerprint), displaying privacy information of the bank card on a display screen of the bank card.(i.e., in accordance with a determination that the fingerprint is associated with a user who is authorized to reveal the set of one or more credentials, enable display of a non-redacted version of the set of one or more credentials.) (Han: Paragraph [0014],[0020])
35.	In claim 16: Han disclose the method of supra, including wherein the acquiring the verification information of the bank card comprises: 
receiving the verification information input by a user on a surface of the bank card. (i.e., performed on a device with an integrated fingerprint sensor in response to detecting the inputs while displaying the user interfaces shown on the display) (Han: Paragraph [0412], [0413], Fig. 17C)

claim 17: Han discloses, the method of supra, including wherein before the acquiring the verification information of the bank card, the method further comprises: 
receiving unlocking information input by the user on the surface of the bank card; (i.e., performed on a device with an integrated fingerprint sensor in response to detecting the inputs while displaying the user interfaces shown on the display) (Han: Paragraph [0412], [0413], Fig. 17C)
The processing unit is further configured to, in response to detecting, with the fingerprint sensor, the first input that corresponds to the request to initiate unlocking one or more features of the device) (Han: Paragraph [0040])
wherein the unlocking information includes at least one of the following information: (i.e., by unlocking the device,) (Han: Paragraph [0129])
fingerprint unlocking information (i.e., the information about the finger input is used by fingerprint analysis module 131 to respond to the finger inputs (e.g., by unlocking the device, unlocking a function of the device, displaying previously redacted information, or performing an operation based on the movement of a fingerprint on the fingerprint sensor)., gesture unlocking information (i.e.,  detects movement of the fingerprint that corresponds to a finger gesture) and password unlocking information (i.e., , a user is required enter a passcode or personal identification number (PIN), perform a swipe gesture in a predefined pattern, or slide an affordance to unlock the device to access private user information and applications) (Han: Paragraph [0111], [0129], [0237]) 
37.	In claim 18: Han disclose the method of supra, including further comprising: 
receiving the unlocking information input by the user in an unlocking identification area of the bank card; and (i.e., receiving the verification information input by a user on a surface of the bank card. (i.e., performed on a device with an integrated fingerprint sensor in response to detecting the inputs while displaying the user interfaces shown on the display) (Han: Paragraph [0412], [0413], Fig. 17C)

38.	In claim 19: Han disclose the method of supra, including wherein the privacy information of the bank card comprises at least one of the following information: 
identification information of the bank card, identification information of the bank card holder, attribute information of the bank card, a security code of the bank card, credit limit information of the bank card, and consumption information of the bank card. (i.e., e set of one or more credentials includes payment authorization information for a plurality of different payment accounts of a user of the device (1508). Payment authorization information includes, for example, credit card information (e.g., credit card numbers, expiration dates, security codes, billing addresses, etc.), online payment account information (e.g., account numbers, user identifiers, passwords, etc.), bank account information (e.g., bank account numbers, routing numbers, user identifiers, passwords, etc.), and the like.) (Han: Paragraph [0464])
39.	In claim 20: Han disclose the method of supra, including wherein after acquiring the verification information of the bank card, the method further comprises:
verifying an identity of a holder of the bank card according to the verification information, and if the verification is passed, displaying the privacy information of the bank card on the display screen of the bank card. (i.e., enable display of redacted versions of the set of one or more credentials; and in response to detection of a fingerprint on the fingerprint sensor while the redacted versions of the set of one or more credentials are displayed) (Hans: Paragraph [0020])
40.	In claim 21: Han discloses,

41.	In claim 22: Han disclose the bank card of supra, wherein the acquisition module comprises: a first receiving sub-module (i.e. in response to detecting the first input) configured to receive the verification information input by a user on a surface of the bank card. (Han: Paragraph [0013],[0014],[0412], [0413], Fig. 17C)
42.	In claim 23: Han disclose the bank card of supra, including wherein the acquisition module further comprises: 
a second receiving sub-module configured to receive unlocking information input by the user on the surface of the bank card; (i.e., The processing unit is further configured to, in accordance with a determination that the fingerprint in the first input matches an enrolled fingerprint, conditionally perform a second operation based on the enrolled fingerprint and eceiving the verification information input by a user on a surface of the bank card. (i.e., performed on a device with an integrated fingerprint sensor in response to detecting the inputs while displaying the user interfaces shown on the display) (Han: Paragraph [0014],[0412], [0413], Fig. 17C)
wherein the unlocking information includes at least one of the following information: (Han: Paragraph: [0418], [0419], [0420])
fingerprint unlocking information, gesture unlocking information and password unlocking information. (Han: Paragraph [0111], [0129], [0237])

43.	In claim 24: Han disclose the bank card of supra, including wherein, the second receiving sub-module is specifically configured to receive the unlocking information input by the user in an unlocking identification area of the bank card; 

an activation module, configured to activate a verification operation function for the bank card when the unlocking information makes successful unlocking; (Han: Paragraph: [0418], [0419], [0420])
wherein the display module is further configured to display the verification operation function to the user in the display screen of the bank card. (Han: Paragraph: [0418], [0419], [0420])
44.	In claim 25: Han disclose the bank card of supra, including wherein the privacy information of the bank card comprises at least one of the following information: 
identification information of the bank card, identification information of the bank card holder, attribute information of the bank card, a security code of the bank card, credit limit information of the bank card, and consumption information of the bank card. (Han: Paragraph [0464])
45.	In claim 26: Han disclose the bank card of supra, including further comprising: 
a verification module configured to verify an identity of the holder of the bank card according to the verification information; (Hans: Paragraph [0020])
wherein the display module is further configured to display the privacy information of the bank card on the display screen of the bank card when the verification module passes the verification. (Hans: Paragraph [0020])

46.	In claim 27:   A bank card comprising: a processor and a memory; the memory storing a computer program; the processor executing the computer program stored in the memory to perform a method of supra. (i.e., memory stores programs, modules, and data structures analogous to the programs, modules, and data structures stored in memory including where the identified modules corresponds to a set of instructions for performing a function described above)  (Han: Paragraph [0007] [0203], [0204])
claim 28: A computer readable storage medium having stored therein a computer program that, when executed by a processor, implements a method of supra. (one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions where executable instructions for performing these functions are, optionally, included in a non-transitory computer readable storage medium or other computer program product configured for execution by one or more processor) (Han: Paragraph [0007] [0203], [0204])

Conclusion
48. Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693